Case 5:20-cv-01251-CBM-KK Document 1 Filed 06/22/20 Page 1 of 10 Page ID #:1



 1    CASEY JENSEN, Esq., Bar No. 263593
      c ·ensen deconsel.co1n
 2      TEP      ZELLER, Esq., Bar No. 265664
      szeller@deconsel.com
 3    members of
      DeCARLO & SHANLEY
  4   a Professional Corporation
      533 S. Fremont Avenue, Ninth Floor
 5    Los Angeles, California 90071-1706
      Telephone (213) 488-4100
  6   Telecopier (213) 488-4180
 7    Attorneys for Plaintiffs, Carpenters Southwest
      Administrative Corporation and Board of Trustees
  8   For the Carpenters Southwest Trusts
  9
                            UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11

12
      CARPENTERS SOUTHWEST                         CASE NO.
13    ADMINISTRATIVE CORPORATION,
      a California non:profit corporation; and     COMPLAINT FOR:
14    BOARD OF TRUSTEES FOR THE
      CARPENTERS SOUTHWEST                         1.    DAMAGES FOR F AlLURE TO
15    TRUSTS,                                            PAY CONTRIBUTIONS AS
                                                         TO J.S.I., INC., a Nevada
16                                                       domestic corporation;
                         Plaintiffs,
17                                                 2.    BREACH OF SETTLEMENT
      v.                                                 AGREEMENT AS TO J.S.I.,
18                                                       INC., a Nevada domestic
      J.S.I., INC., a Nevada domestic                    corporation;
19    coz:poration; BRIANA LAYFIELD, an
      individual; and DOES 1 through 10,                 BREACH OF PERSONAL
20    inclusive,                                         GUARANTEE AS TO
                                                         BRIANA LAYFIELD, an
21                                                       individual
                         Defendants.
22
23
24                                     JURISDICTION
25          1.    This is a civil action I) to recover fringe benefit contributions, 2) for
26    breach of settlement agreement, and 3) for breach of personal guarantee. This
27    action arises and jurisdiction of the court is founded on the Labor-Management
28    Relations Act (of 1947) §301, as amended ("LMRA"), 29 U.S.C. §185a, and the
Case 5:20-cv-01251-CBM-KK Document 1 Filed 06/22/20 Page 2 of 10 Page ID #:2


 1   Employee Retirement Income Security Act (of 1974) §§502 and 515, as amended
 2   ("ERISA"), 29 U.S.C. §§1132 and 1145.
 3         Additionally, the Court has supplemental jurisdiction over the Breach of
 4   Settlement Agreement and Personal Guarantee claims, which arise under California
 5   law, based on 28 U.S.C. section 1367(a) as they are part of the same case or
 6   controversy as the Federal Law Claims.
 7

 8                               PARTIES AND OTHERS
 9         2.     CARPENTERS SOUTHWEST ADMINISTRATIVE CORPORATION
10   ("CSAC") is a non-profit corporation duly organized and existing under and by
11   virtue of the laws of the State of California. CSAC's principal place of business is
12   in the County of Los Angeles, State of California.
13         3.    At all relevant times herein, the BOARD OF TRUSTEES FOR THE
14   CARPENTERS SOUTHWEST TRUSTS were and now are fiduciaries and are duly
15   authorized and acting trustees of those ERISA Trust Funds defined in paragraph six.
16         4.     CSAC and BOARD OF TRUSTEES FOR THE CARPENTERS
17   SOUTHWEST TRUSTS are also authorized agents to act on behalf of the remaining
18   Funds and entities (defined in paragraph nine) with respect to these delinquencies.
19   CSAC and BOARD OF TRUSTEES FOR THE CARPENTERS SOUTHWEST
20   TRUSTS are sometimes collectively referred to as PLAINTIFFS.
21         5.     The true names and capacities, whether individual, corporate, associate,
22   or otherwise, of defendants named herein as DOES 1 through 10, are unknown to
23   PLAINTIFFS, who therefore sue the defendants by such fictitious names, and
24   PLAINTIFFS will amend this complaint to show their true names and capacities
25   when they have been ascertained.
26         6.    At all relevant times, Southwest Carpenters Health and Welfare Trust,
27   Southwest Carpenters Pension Trust, Southwest Carpenters Vacation Trust, and
28   Southwest Carpenters Training Fund were and are express trusts which exist

                                               2
Case 5:20-cv-01251-CBM-KK Document 1 Filed 06/22/20 Page 3 of 10 Page ID #:3


 1   pursuant to section 302 of the LMRA, 29 U.S.C. §186, and multiemployer plans
 2   within the meaning of section 3 ofERISA, 29 U.S.C. §1002.
 3         7.    At all relevant times, the Construction Industry Advancement Fund of
 4   Southern California, the Residential Housing Contract Administration Trust Fund,
 5   the Contractors-Carpenters Grievance and Arbitration Trust, and the Contract
 6   Administration Trust for Carpenter-Management Relations were and are express
 7   trusts which exist pursuant to section 302 of the LMRA, 29 U.S.C. § 186.
 8         8.    At all relevant times, the Carpenters-Contractors Cooperation
 9   Committee ("CCCC") was and is a non-profit California corporation which exists
10   pursuant to section 5(b) of the Labor Management Cooperation Act of 1978, 92
11   Stat. 2020 (1978) for the purposes set forth in section 302(c)(9) ofLMRA, 29
12   U.S.C. § 186(c)(9).
13         9.    CSAC is the administrator of Southwest Carpenters Health and Welfare
14   Trust, Southwest Carpenters Pension Trust, Southwest Carpenters Vacation Trust,
15   and Southwest Carpenters Training Fund, and assignee of the Construction Industry
16   Advancement Fund of Southern California, the Residential Housing Contract
17   Administration Trust Fund, the Contractors-Carpenters Grievance and Arbitration
18   Trust, the Contract Administration Trust for Carpenter-Management Relations, and
19   the Carpenters-Contractors Cooperation Committee (collectively, the "PLANS"),
20   and as such is a plan fiduciary within the meaning of section 3 of ERISA, 29 U.S.C.
21   §1002.
22         10.   PLAINTIFFS have also been authorized to handle collection of the
23   amounts owed to the Southern Nevada Carpenters Annuity Trust which exists
24   pursuant to section 302 of the LMRA, 29 U.S.C. § 186, and is a multiemployer plan
25   within the meaning of section 3 ofERISA, 29 U.S.C. §1002 (The Southern Nevada
26   Carpenters Annuity Trust is also included in the term "PLANS").
27         11.   The duly authorized and acting trustees or directors of each of the
28   PLANS have also assigned to CSAC all their right, title and interest in and to any

                                               3
Case 5:20-cv-01251-CBM-KK Document 1 Filed 06/22/20 Page 4 of 10 Page ID #:4


 1   and all amounts due and owing to the respective PLANS by the employer as herein
 2   alleged.
 3         12.    Southwest Regional Council of Carpenters and its affiliated local
 4   unions (''UNIONS") affiliated with United Brotherhood of Carpenters and Joiners
 5   of America are labor organizations that are a party to the collective bargaining
 6   agreements involved.
 7         13.    At all relevant times, employer, J.S.I., INC., a Nevada domestic
 8   corporation; and DOES 1 through 4, inclusive ("EMPLOYER"), was a contractor
 9   engaged in the construction industry within the jurisdiction of the relevant
10   UNIONS.
11         14.    At all relevant times, BRIANA LAYFIELD, an individual, and DOES
12   6 through 10, was and is listed as President of EMPLOYER, and is referred to in
13   this complaint as "INDIVIDUAL".
14
15                             FIRST CLAIM FOR RELIEF
16   (DAMAGES FOR FAILURE TO PAY CONTRIBUTIONS AS TO J.S.I., INC.,
17       a Nevada domestic corporation, formerly known as JOSEPH SATHER
18                                    INSTALLATION)
19                             OPERATIVE ALLEGATIONS
20         15.    On or about the date set forth thereon, EMPLOYER made, executed
21   and delivered to the UNION, a Carpenters Master Labor Agreement dated
22   September 6, 2006 ("MEMORANDUM AGREEMENT"). A true and correct copy
23   is attached hereto marked as Exhibit "1 ", and incorporated herein by reference.
24         16.    The MEMORANDUM AGREEMENT binds EMPLOYER to the
25   terms and conditions of the Master Labor Agreement between the United Builders
26   and Contractors Association, Inc. and the Southwest Regional Council of
27   Carpenters, dated July 1, 2004, and any renewals or subsequent Master Labor
28   Agreements, and the PLANS' agreements and any amendments, modifications,

                                               4
Case 5:20-cv-01251-CBM-KK Document 1 Filed 06/22/20 Page 5 of 10 Page ID #:5



 1    extensions, supplementations or renewals of the PLANS' agreements (collectively
 2    referred to as "AGREEMENTS"). The PLANS are third party beneficiaries of the
 3    MEMORANDUM AGREEMENT and Master Labor Agreements.
  4         17.    The AGREEMENTS require EMPLOYER to pay fringe benefit
 5    contributions at the rates set forth therein for every hour worked by employees
  6   performing services covered by the AGREEMENTS, and on account of all
 7    compensation paid to employees performing services covered by the
 8    AGREEMENTS.
  9         18.    The AGREEMENTS require EMPLOYER to make the fringe benefit
10    contributions by way of Employers Monthly Reports ("REPORTS") to the PLANS
11    at their place of business in Los Angeles, California, on or before the 25th day of
12    each month following the month during which the hours for which contributions are
13    due were worked or paid. Further, the AGREEMENTS specifically provide that the
14    venue of an action to recover delinquent fringe benefit contributions shall be in the
15    County ofLos Angeles.
16          19.    In acknowledging both that the regular and prompt payment of
17    employer contributions is essential to the maintenance of the PLANS, and the
18    extreme difficulty, if not impracticability, of fixing the actual expense and damage
19    to the PLANS when such monthly contributions are not paid when due, the
20    AGREEMENTS provide that the amount of contractual damages to the PLANS
21    resulting from a failure to pay contributions when due shall be presumed to be the
22    sum of$30.00 per delinquency or 10 percent of the amount of the contributions due,
23    whichever is greater. This amount shall become due and payable to the CSAC as
24    liquidated damages in addition to the unpaid contributions or contributions paid late.
25          20.    EMPLOYER engaged workers who performed services covered by the
26    AGREEMENTS and who performed labor on works of construction within the
27    jurisdiction of the AGREEMENTS undertaken by EMPLOYER during the term of
28    the AGREEMENTS.

                                                 5
Case 5:20-cv-01251-CBM-KK Document 1 Filed 06/22/20 Page 6 of 10 Page ID #:6


 1         21.     EMPLOYER has failed to pay the fringe benefit contributions in the
 2   manner prescribed by the AGREEMENTS, and there is now due and owing the
 3   PLANS from EMPLOYER the amounts set forth in Exhibit "2".
 4         22.     The AGREEMENTS require EMPLOYER to pay for the expense of
 5   auditing EMPLOYER business records if an audit by the PLANS indicates that
 6   EMPLOYER failed to report and pay all contributions.
 7         23.     As a result of the failure to pay fringe benefit contributions in the
 8   manner prescribed by the AGREEMENTS, EMPLOYER is liable for interest on the
 9   unpaid contributions from the first of the month following the date due, at the rate
10   prescribed by the AGREEMENTS.
11         24.     As a result of the failure to pay fringe benefit contributions in the
12   manner prescribed by the AGREEMENTS, EMPLOYER is liable for an amount
13   equal to the greater of interest on the unpaid contributions as prescribed by section
14   6621 of the Internal Revenue Code of 1954, 26 U.S. C. §6621, or liquidated damages
15   provided for under the AGREEMENTS.
16         25.     It has been necessary for PLAINTIFFS to engage counsel to bring this
17   action to recover the delinquent fringe benefit contributions. Pursuant to the
18   AGREEMENTS and section 502(g)(2) ofERISA, 29 U.S.C. §1132(g)(2),
19   EMPLOYER is liable for reasonable attorneys' fees incurred in litigating this matter.
20         26.     The PLANS have complied with all conditions precedent.
21         27.     CSAC has, concurrently with the filing ofthis complaint, served a copy
22   of same upon the Secretary ofLabor and Secretary ofthe Treasury.
23                              SECOND CLAIM FOR RELIEF
24    (BREACH OF SETTLEMENT AGREEMENT AS TO J.S.I., INC., a Nevada
25               domestic corporation, formerly known as JOSEPH SATHER
26                                      INSTALLATION)
27         28.     PLAINTIFFS reallege and incorporate herein by reference each and
28   every allegation contained in paragraphs 1 through 27 of their First Claim for Relief.

                                                  6
Case 5:20-cv-01251-CBM-KK Document 1 Filed 06/22/20 Page 7 of 10 Page ID #:7


 1    This Second Claim for Relief is asserted in the alternative to the First Claim for
 2    Relief if the First Claim is denied in whole or in part for any reason, as the balance
 3    alleged in the Second Claim for relied is also contained within the First Claim. The
 4    Second Claim for Relief is alleged as to EMPLOYER and DOES 1 through 4 for
 5    breach of settlement.
  6          29.    On or about November 13, 2018, PLAINTIFFS reached a settlement
 7    with EMPLOYER in order to pay off the delinquent contributions balance
 8    accumulated until the date of execution of the SETTLEMENT AGREEMENT
  9   incurred under the AGREEMENTS as detailed in the First Claim for Relief.
10           30.    Pursuant to this settlement, EMPLOYER entered into a written
11    SETTLEMENT AGREEMENT AND RELEASE ("SETTLEMENT
12    AGREEMENT"), executed on or about November 13, 2018 in order to settle the
13    outstanding balance incurred as part of the same case or controversy concerning
14    payment of the delinquent contributions in order to avoid a previous Federal Court
15    Action being filed against them to secure judgment for the unpaid contributions
16    balance. A true and correct copy of the SETTLEMENT AGREEMENT is attached
17    hereto, marked Exhibit "3", and incorporated herein by reference.
18           31.    By this SETTLEMENT AGREEMENT, EMPLOYER promised they
19    would pay to CSAC the sum of$157,209.24 in sixty (60) monthly payments of
20    $3,130.58, including interest of7.5% per annum on the declining balance, on the
21    first day of each month, and that if payments were not received by CSAC in the full
22    amount agreed upon on the payment due date, upon ten ( 10) days notice to
23    EMPLOYER, CSAC could declare the payment plan in default.
24           32.    EMPLOYER defaulted on the SETTLEMENT AGREEMENT by
25    failing to make the required payments as they became due. PLAINTIFFS only
26    received total payments of$43,828.12 under the SETTLEMENT AGREEMENT
27    prior to the default.
28           33.   PLAINTIFF'S counsel sent an official default email to EMPLOYER

                                                 7
Case 5:20-cv-01251-CBM-KK Document 1 Filed 06/22/20 Page 8 of 10 Page ID #:8


 1   dated March 13, 2020 giving the EMPLOYER notice of their breach of the
 2   SETTLEMENT AGREEMENT and demanding payment within ten (10) days as
 3   required under the settlement agreement. EMPLOYER failed to cure the default
 4   and make all payments due within the required ten (10) daye period. A true and
 5   correct copy of the draft email is attached hereto, marked Exhibit "4" and
 6   incorporated herein by reference.
 7         34.   PLAINTIFFS have complied with all conditions on their part to be
 8   performed under the terms of the SETTLEMENT AGREEMENT.
 9         35.   EMPLOYER failed to comply with the terms of the SETTLEMENT
10   AGREEMENT and has therefore breached the agreement thereby owing damages
11   for the amounts due thereunder.
12
13                             THIRD CLAIM FOR RELIEF
14                     (BREACH OF PERSONAL GUARANTEE-
15                         BRIANA LAYFIELD, an individual)
16         36.   PLAINTIFFS reallege and incorporates herein by reference each and
17   every allegation contained in paragraphs 1 through 3 5 of its First and Second
18   Claims for Relief. This Third Claim for Relief is asserted as to BRIANA
19   LAYFIELD, an individual ("BRIANA LAYFIELD") and DOES 6 through 10 for
20   breach of personal guarantee.
21         37.   On or about the date set forth thereon, BRIANA LAYFIELD entered
22   into a written Personal Guarantee ("PERSONAL GUARANTEE") that guaranteed
23   she would personally pay the accumulated delinquent contributions balance as a
24   condition ofthe executed SETTLEMENT AGREEMENT as detailed in the
25   SECOND CLAIM FOR RELIEF. A true copy of which is attached hereto, marked
26   Exhibit "5", and incorporated herein by reference.
27         38.   By this PERSONAL GUARANTEE, BRIANA LAYFIELD promised
28   that she would pay CSAC the sum of$157,202.24 payable at $3,130.58 a month for

                                               8
Case 5:20-cv-01251-CBM-KK Document 1 Filed 06/22/20 Page 9 of 10 Page ID #:9


 1    sixty (60) months beginning December 1, 2018, through October 1, 2023 with 7.5%
 2    interest accumulating in the declining balance. BRIANA LAYFIELD defaulted on
  3   the PERSONAL GUARANTEE by failing to make the required payments as they
  4   became due. PLAINTIFFS only received total payments of $43,828.12 under the
  5   PERSONAL GUARANTEE toward the guaranteed balance.
  6         39.    PLAINTIFF's counsel sent an official default email dated March 13,
  7   2020 to BRIANA LAYFIELD concerning her breach of the PERSONAL
  8   GUARANTEE and demand for payment. Please refer to Exhibit "4".
  9         40.    PLAINTIFFS have complied with all conditions on their part to be
10    performed under the terms of the PERSONAL GUARANTEE.
11          41.    BRIANA LAYFIELD has failed to respond to the default notice or in
12    any other way comply with the terms of the PERSONAL GUARANTEE.
13
14          WHEREFORE, PLAINTIFFS pray for judgment as follows:
15                   FOR PLAINTIFFS' FIRST CLAIM FOR RELIEF
16                (DAMAGES FOR FAILURE TO PAY CONTRIBUTIONS)
17          1.     For unpaid contributions in the sum of$105,005.30;
18          2.     For interest and liquidated damages, as provided in the
19    AGREEMENTS;
20          3.     For audit costs;
21          4.     For a statutory amount equal to the greater of the interest on unpaid
22    contributions which were owing as of the time of the filing of the complaint herein
23    (at the rate prescribed by law), or liquidated damages as provided in the
24    AGREEMENTS, in an amount to be determined.
25                  FOR PLAINTIFFS' SECOND CLAIM FOR RELIEF
26                     (BREACH OF SETTLEMENT AGREEMENT)
27          1.     Alternatively to the First Claim for Relief, for unpaid amounts owed
28    pursuant to breach ofthe SETTLEMENT AGREEMENT in the sum of$124,818.69

                                                9
Case 5:20-cv-01251-CBM-KK Document 1 Filed 06/22/20 Page 10 of 10 Page ID #:10



  1    (as the amounts claimed are not cumulative);
  2          2.    For interest at 7.5% on the declining balance, as provided in the
  3    SETTLEMENT AGREEMENT.
   4                 FOR PLAINTIFFS' THIRD CLAIM FOR RELIEF
  5                      (BREACH OF PERSONAL GUARANTEE)
   6         1.    For unpaid amounts owed pursuant to breach of the PERSONAL
  7    GUARANTEE in the sum of$124,8 18.69 (the same amount as alleged in the
  8    Second Claim for Relief but as to individual Defendant Briana Layfield only);
  9          2.    For interest at 7.5% on the declining balance, as provided in the
 10    PERSONAL GUARANTEE.
 11

 12                AS TO ALL OF PLAINTIFFS' CLAIMS FOR RELIEF
 13          1.    For reasonable attorneys' fees;
 14          2.    For costs of this action;
 15          3.    For further contributions according to proof; and
 16          4.    For such other and fur1her relief as the cour1 deems proper.
 17
 18    Dated: June !?~   , 2020                DeCARLO & SHANLEY,
                                               a Professional Corporation
 19

                                               By: CASEYJ~
                                                    ~~
 20
 21
                                               Attorneys for Plaintiffs,
 22                                            CARPENTERS SOUTHWEST
                                               ADMINISTRATIVE CORPORATION
 23                                            and BOARD OF TRUSTEES FOR THE
                                               CARPENTERS SOUTHWEST TRUSTS
 24
 25
 26
 27
 28

                                                 10
